UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x Annual Report Pursuant To Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the fiscal year ended October 31, 2009 ¨ Transition ReportUnder Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the transition period from to COMMISSION FILE NUMBER 000-49995 Gazoo Energy Group, Inc. (Name of small business issuer in its charter) NEVADA 98-0389183 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2569 McCabe Way Irvine CA 92614-6243 (Address of principal executive offices) Issuer’s Telephone Number (949) 379 1210 Principal Capital Group, Inc. (forrmer name, if changed since last report) Securities registered under Section 12(b) of the Exchange Act: NONE. Securities registered under Section 12(g) of the Exchange Act: Common Stock, Par Value $0.001 per share. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act Yes [ ]No [X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act Yes [ ]No [ X ] Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
